Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4, 6, 8-10, 12, 14-16, 19 and 21 are allowable. The restriction requirement among the groups and species, as set forth in the Office action mailed on May 6, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of May 6, 2020 is withdrawn.  Claims 5, 11, 13, 17-18 and 20, directed to non-elected groups and species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claim 1 has been amended by applicant to include the limitations of allowable claim 7, and the reasons for allowance were included in the previous Office Action.  Accordingly, claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 21 is allowed because the prior art of record does not show or suggest a filter system having a particle filter device, wherein: the filter device includes an intermediate flange disposed between the first filter medium and the second filter medium, the intermediate flange comprising: a first face having a first portion in contact with the first filter medium, a second face, opposite to the first face, and having a second portion, in contact with the second filter medium, one of the first or second faces having a third portion which is neither in contact with the first filter medium nor in contact with the second filter medium, one or several perforation(s) forming the constriction, and wherein a ratio between an area of a section of the perforation or a sum of the areas of the sections of the perforations and an area of the third portion, is less than 50%, in combination with the remaining limitations in the claim.  Farris teaches a canister 21 which is between the first filter medium and the second filter medium and a lower end cap 18, which is also between the first medium and the second medium; however, Farris lacks the intermediate flange comprising: a first face having a first portion in contact with the first filter medium, a second face, opposite to the first face, and having a second portion, in contact with the second filter medium, one of the first or second faces having a third portion which is neither in contact with the first filter medium nor in contact with the .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778